Case 18-12491-CSS Doc 482-1 Filed 01/15/19 Pagelof3

EXHIBIT A

CERTIFICATION OF ANDREW TURNBULL

11
Case 18-12491-CSS Doc 482-1 Filed 01/15/19 Page2of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

x

 

In re: : Chapter 11
PROMISE HEALTHCARE GROUP, LLC, et al.,3_ : Case No. 18-12491 (CSS)

Debtors. : (Jointly Administered)
x

 

CERTIFICATION OF ANDREW TURNBULL
1. I am a Managing Director of Houlihan Lokey Capital, Inc., and I make this
certification in accordance with Rule 2016-2 of the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rule”).
2 I have read this First Monthly Fee Application of Houlihan Lokey Capital,
Inc. for Allowance of Compensation for Services Rendered and for Reimbursement of Expenses

as Financial Advisor and Investment Banker to the Debtors for the Period of November 5, 2018

 

3 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation
Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise
Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102),
HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the
Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise
Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital
of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt
Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104),
Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled
Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203),
St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC
(6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc, (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is 999 Yamato Road, 3 FL, Boca Raton, FL 33431.

2
Case 18-12491-CSS Doc 482-1 Filed 01/15/19 Page 3of3

Through December 31, 2018 (the “Application”).

3. understand the Local Rule and, to the best of my knowledge, information and
belief formed upon the basis of my participation in this case, as well as after reasonable inquiry,
the facts set forth in the foregoing Application materially comply with the provisions of the Local
Rule, the United States Bankruptcy Code and the Orders of this Court.

CSL
Andrew Turnbull
Managing Director

 

13
